NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 13-2816
                                     ___________

                                    TONI CLARK,

                                                 Appellant

                                           v.

             WELLS FARGO BANK; UNITED STATES OF AMERICA;
                    THE COMPTROLLER OF CURRENCY
                  ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Civil Action No. 2-13-cv-01293)
                      District Judge: Honorable Jose L. Linares
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 17, 2014

           Before: CHAGARES, KRAUSE and SLOVITER, Circuit Judges

                         (Opinion filed: September 22, 2014 )
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Toni Clark, proceeding pro se, appeals from the District Court’s dismissal of her

complaint against the United States of America and the Office of the Comptroller of the

Currency (“OCC”). For the reasons that follow, we will affirm.
                                             I.

       Clark filed a complaint in the Superior Court of New Jersey, Law Division, Essex

County, in which she alleged tort claims against Wells Fargo Bank (“Wells Fargo”), the

OCC, United States Attorney Paul Fishman, and Attorney General Eric Holder. Clark

contended that the OCC was reckless in performing its duties because it did not “examine

Wells Fargo Bank to ensure a safe and sound financial condition and to ensure

compliance with applicable bank laws, rules, fraud, and abuse.” Dkt. No. 1, at 8. Clark

asserted that Wells Fargo had engaged in deceptive practices and unlawful foreclosures

while promulgating false and misleading information. Id. She stated that she had

complained about these entities to U.S. Attorney Paul Fishman and Attorney General Eric

Holder, but received no response. She contended that their failure to investigate her

claims demonstrated negligence, political corruption, and obstruction of justice. Id.

       Pursuant to 28 U.S.C. § 2679(d)(1), the United States of America was substituted

as defendant in place of Fishman and Holder. The United States of America and the

OCC (collectively, “the federal defendants”) then removed the action to the United States

District Court for the District of New Jersey pursuant to 28 U.S.C. § 2679(d)(2). After

removal, the federal defendants filed a motion to dismiss for lack of subject matter

jurisdiction. They argued that sovereign immunity was not waived, and thus subject-

matter jurisdiction was lacking, pursuant to the Federal Tort Claims Act (“FTCA”). The

District Court granted the motion and dismissed the action as to the federal defendants.

Wells Fargo then moved to dismiss the complaint for failure to state a claim. The District


                                             2
Court, declining to exercise supplemental jurisdiction over the state-law claims, denied

the motion and remanded the matter to state court. Clark timely appealed. 1

                                             II.

       “When reviewing an order dismissing a claim for lack of subject matter

jurisdiction, we exercise plenary review over legal conclusions and review findings of

fact for clear error.” White-Squire v. U.S. Postal Serv., 592 F.3d 453, 456 (3d Cir. 2010).

While Clark appeals from the order dismissing her complaint against the federal

defendants, her appellate brief does not discuss whether this action was erroneous.

Rather, Clark argues on appeal that the District Court erred in two ways: first, by

allowing the federal defendants to remove the action after the thirty-day time limit set

forth in 28 U.S.C. § 1446(b), and second, by dismissing the action after the state court

had entered default judgment in her favor. 2 The District Court’s dismissal of Clark’s

claims against the federal defendants and the arguments Clark raises in her brief will be

1
  We have jurisdiction pursuant to 28 U.S.C. § 1291. We are mindful that a pro se
litigant’s complaint is to be construed liberally. See Alston v. Parker, 363 F.3d 229, 234
(3d Cir. 2004). We may affirm on any basis supported by the record. Murray v. Bledsoe,
650 F.3d 246, 247 (3d Cir. 2011) (per curiam). Because Clark stated in her notice of
appeal that she is appealing from the District Court’s order entered April 17, 2013, which
dismissed the claims against the federal defendants, we review that decision only.
2
  Clark’s arguments on appeal were not raised in the District Court. While we will
consider her contentions, we note that we have no obligation to do so. “It is axiomatic
that arguments asserted for the first time on appeal are deemed to be waived and
consequently are not susceptible to review in this Court absent exceptional
circumstances.” Birdman v. Office of the Governor, 677 F.3d 167, 173 (3d Cir. 2012)
(internal quotation marks and citations omitted). The facts underlying these claims were
known to Clark before the District Court ruled on the federal defendants’ motion to
dismiss, and Clark has not alleged the existence of any exceptional circumstances that
would justify permission to raise them now. Even if Clark’s arguments were properly
raised, however, for the reasons that follow, they would not merit reversal.
                                              3
discussed in turn below. Upon review, we discern no error in the District Court’s legal

conclusions or factual findings.

       The District Court correctly determined that it lacked subject-matter jurisdiction

over the removed matter. The federal government “is immune from suit save as it

consents to be sued . . . and the terms of its consent to be sued in any court define that

court’s jurisdiction to entertain the suit.” United States v. Testan, 424 U.S. 392, 399

(1976). The FTCA provides a limited waiver of the United States’ sovereign immunity

when a plaintiff claims that federal employees acting within the scope of their

employment have engaged in tortuous conduct. See 28 U.S.C. §§ 1346(b)(1)

and 2679(a). The injured party must bring suit within the FTCA’s terms, however.

United States v. Smith, 499 U.S. 160, 162 (1991).

       The FTCA requires a plaintiff to present an administrative claim to the relevant

federal agency and receive a denial from the agency in writing before filing a tort claim

against the United States. See 28 U.S.C. § 2675(a). Sovereign immunity is not waived,

and subject-matter jurisdiction is therefore lacking, if a plaintiff fails to comply with the

FTCA’s mandatory administrative claim procedure before filing suit. See, e.g., Roma v.

United States, 344 F.3d 352, 362 (3d Cir. 2003). Here, the federal defendants provided

declarations from the OCC as well as the Department of Justice indicating that neither of

those entities had any record of receiving an administrative claim from Clark. See Dkt.

Nos. 2-2 and 2-3. Because Clark did not submit an administrative claim prior to

bringing suit, the District Court lacked subject-matter jurisdiction and was therefore


                                              4
correct in dismissing the claims against the federal defendants on that basis.

       The District Court was also correct in its determination that the conduct alleged by

Clark fell within the “discretionary function” exception to the FTCA. The FTCA excepts

from liability “any claim . . . based upon the exercise or performance or the failure to

exercise or perform a discretionary function or duty on the part of a federal agency or

employee of the Government, whether or not the discretion involved be abused.”

§ 2680(a). Investigatory activities are protected by this exception. See Pooler v. United

States, 787 F.2d 868, 871-72 (3d Cir. 1986) (“Congress did not intend to provide for

judicial review of the quality of investigative efforts.”); Bernitsky v. United States, 620
F.2d 948, 955 (3d Cir. 1980). In this case, Clark alleged that the federal defendants were

“reckless” and “negligen[t]” in not investigating her accusations regarding Wells Fargo

or her complaints regarding the other government entities. Dkt. No. 1, at 8. This claim

falls squarely within the “discretionary function” exception set forth in § 2680(a), and the

District Court correctly determined that subject-matter jurisdiction was lacking for this

reason as well.

       We also find that the issues that Clark raises in her appellate brief are without

merit. Clark’s first contention on appeal, that removal was improper due to the

expiration of 28 U.S.C. § 1446(b)’s time limit, is incorrect. If a tort action against a

federal employee is initiated in a state court, and the Attorney General certifies that the

employee was acting within the scope of his or her employment, the action “shall be

removed . . . at any time before trial” to the appropriate federal district court and the


                                              5
United States must be substituted as the defendant. § 2679(d)(2) (emphasis added);

Osborn v. Haley, 549 U.S. 225, 241 (2007). Here, the United States Attorney’s Office

made the relevant certifications, triggering removal under § 2679. 3 Section 1446

therefore does not apply, and the removal of Clark’s action was timely.

       Clark’s other contention on appeal, that the state court’s entry of default judgment

in her favor precluded the District Court from dismissing her complaint for lack of

subject-matter jurisdiction, is also incorrect. Federal courts are responsible for ensuring

that they have subject-matter jurisdiction, and a court must dismiss an action where

subject-matter jurisdiction is absent. Fed. R. Civ. Proc. 12(h)(3); see also In re

Orthopedic “Bone Screw” Prods. Liab. Litig., 132 F.3d 152, 155 (3d Cir. 1997). Here,

before the District Court could reach the merits of Clark’s complaint, it was obligated to

analyze whether its exercise of jurisdiction was permissible. The District Court correctly

determined that it was not authorized to hear the matter, and it properly dismissed the

claims against the federal defendants.

       For the foregoing reasons, we will affirm. 4




3
 Pursuant to 28 C.F.R. § 15.4, the U.S. Attorney is authorized to make these
substitutions.
4
  We deny Clark’s motion to dismiss the federal defendants’ brief. She alleges that it was
untimely, but the docket reflects that it was received on its due date and was therefore
timely.
                                               6